Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-34 are pending in the application. Claims 1-3, 6-11, 13, 14, 17-21 and 31-34 are rejected. Claims 4, 5, 12, 15, 16 and 22-30 are withdrawn from further consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13th, 2022 has been entered.

Response to Amendment / Argument
	On pages 63-65 of the response, Applicant requests that various double patenting rejections be held in abeyance; however, until the instant claims are otherwise allowable, the provisional double patenting rejections below are maintained.
All other objections and rejections made in the previous Office Action that do not appear below have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 is rejected as indefinite since it ends in a semicolon. It is unclear if the claim should instead end with a period or if the claim was intended to contain additional limitations that were erroneously cut off.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 11 contains multiple structures that do not fall within the scope of claim 1 based on the definition of “HET” in claim 1. The last structure on page 14 of the claim set dated 07/13/2022 contains a diazole ring, the first compound on page 15 contains a triazole ring, two structures on page 15 contain diazole rings and the last compound on page 20 contains a triazole ring.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

NOTE: Each rejection below rejects or provisionally rejects claims 18, 19 and 31-33. In situations where the claims of the copending case or patent do not explicitly define a targeting moiety and its targets, the instant claims place no limitation on the level of binding that must be observed or even whether the binding must be observable by a particular assay. Even in view of, for instance, transient hydrogen bonding between a compound and a protein, these additional claims are deemed to be obvious in view of the claims of the copending cases or patents (whether or not explicitly addressed in each individual rejection or provisional rejection) since the instant claims place no limitation on the level of binding.

(1 of 21) Claims 1-3, 6-11, 13, 14, 17-19, 21 and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,806,737. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite compounds that anticipate the instant claims. For instance, the second compound of claim 9 of the patent anticipates instant claims 1-3, 6-11, 13, 14, 17-19 and 34 since it contains a structural portion of ULM corresponding to the instantly elected species, a linker group having a polyethylene group (corresponding to claims that limit the scope of L under examination) and a PTM group that corresponds to a compound that targets FLT3, which meets the limitation of claim 18 (tyrosine kinase) and claim 19 (kinase inhibitor). Regarding instant claim 11, R10PC would be an –L-PTM group and R7PC would be hydrogen. Regarding instant claim 21, claim 12 of the patent is directed to compositions comprising a carrier.

(2 of 21) Claims 1-3, 6-11, 13, 14, 17-21 and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-7, 11, 12, 18-20, 26, 27, 30 and 34-43 of U.S. Patent No. 10,772,962. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite compounds that anticipate the instant claims. For instance, the second compound recited in claim 20 of the patent anticipates instant claims 1, 2, 3, 6-11, 13, 14, 17, 19, 20 and 34 since it contains a structural portion of ULM corresponding to the instantly elected species, a linker group having a polyethylene group (corresponding to claims that limit the scope of L under examination) and a PTM group that corresponds to a derivatized compound targeting human BET Bromodomain-containing protein having the first of four structures listed for such groups in instant claim 20, which meets the limitation of 19 (targeting a human BET Bromodomain-containing protein). Regarding instant claim 11, R10PC would be an –L-PTM group and R7PC would be hydrogen. Regarding instant claim 21, claim 11 of the patent is directed to compositions comprising a carrier.

(3 of 21) Claims 1-3, 6-11, 13, 14, 17-19, 21 and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,730,870. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite compounds that render the instant claims obvious. For instance, claim 1 of the patent recites a compound of formula PTM-L-ULM where dependent claim 10 of the patent recites a compound that differs from the instantly elected species based on the replacement of methyl with hydrogen. See last compound in column 270. It is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978) and In re Lohr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963). Regardless instant claim 1 would still encompass this structure where XR2’ is substituted –CH2-. Dependent claim 13 of the patent recites linkers that correspond to the linker instantly elected of ethylene glycol repeat units. Dependent claim 15 of the patent is replete with instances that would read on the instant scope of PTM including a tyrosine kinase binder. Accordingly, the claims of the patent point to structures reading on instant claims 1, 2, 3, 6-11, 13, 14, 17, 18, 19 and 34. Regarding instant claim 11, R10PC would be an –L-PTM group and R7PC would be hydrogen. Regarding instant claim 21, claim 16 of the patent is directed to compositions comprising a carrier.

(4 of 21) Claims 1-3, 6-11, 13, 14, 17-19, 21 and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 10,723,717. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite compounds that anticipate the instant claims. For instance, claim 19 of the patent recites compound (57) that anticipates instant claims 1-3, 6-11, 13, 14, 17-19 and 34 since it contains a structural portion of ULM corresponding to the instantly elected species, a linker group having a polyethylene group (corresponding to claims that limit the scope of L under examination) and a PTM group that corresponds to a compound that targets a RAF, which meets the limitation of claim 18 (Raf) and claim 19 (compound targeting RAF receptor). Regarding instant claim 11, R10PC would be an –L-PTM group and R7PC would be hydrogen. Regarding instant claim 21, claim 20 of the patent is directed to compositions comprising a carrier.

(5 of 21) Claims 1-3, 6-11, 13, 14, 17-21 and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,730,862. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent substantially overlap with the instant claims and the dependent claims of the patent particularly recite definitions of L, PTM and ULM that read on the instant claims. For instance, the scope of claim 2 of the patent is analogous to instant claim 3. Claim 2 of the patent recites the instantly elected species of ULM which further meets the limitations of instant claims 11, 13, 14 and 34. Claims 3-7 of the patent correspond to the limitations of instant claims 6-10 where instant claim 17 is the analogous scope of claim 4 of the patent when L is the third option in claim 2 of the patent. Regarding instant claims 18-20, claim 14 of the patent recites coupling to PTM where the claims of the patent would appear to be generic to any moiety that can bind a target protein. Regarding instant claim 21, it is obvious to add a carrier to an obvious compound. Ex parte Douros, 163 USPQ 667 (PTO Bd. App. 1968).

(6 of 21) Claims 1-3, 6-11, 13, 14, 17-19, 21 and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,702,504. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent substantially overlap with the instant claims and the dependent claims of the patent particularly recite definitions of L, PTM and ULM that read on the instant claims. For instance, the compound I-B2 of claim 16 recites the instantly elected species of ULM which further meets the limitations of instant claims 11, 13, 14 and 34. Regarding the instant scope of linkers, claim 1 of the patent recites linkers that contain a repeat group of -(WCH2CH2)- where W can be oxygen which would be polyethylene glycol units analogous to the instant elected species. Regarding instant claim 19, the structures of targeting ligand in the patent are defined in claim 1 as binding to TRIM24 and therefore meet the limitations of claim 19 (kinase inhibitor). Regarding instant claim 21, claim 15 of the patent recites pharmaceutical compositions with a carrier.

(7 of 21) Claims 1-3, 6-11, 13, 14, 17-21 and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 12, 18, 19 and 26, 29-34 and 51 of copending Application No. 16/912,329 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite compounds that anticipate the instant claims. For instance, the fourth compound recited in claim 31 of the copending case anticipates instant claims 1, 2, 3, 6-11, 13, 14, 17, 19, 20 and 34 since it contains a structural portion of ULM corresponding to the instantly elected species, a linker group having a polyethylene group (corresponding to claims that limit the scope of L under examination) and a PTM group that corresponds to a derivatized compound targeting human BET Bromodomain-containing protein having the first of four structures listed for such groups in instant claim 20, which meets the limitation of 19 (targeting a human BET Bromodomain-containing protein). Regarding instant claim 14, R10PC would be an –L-PTM group and R7PC would be hydrogen. Regarding instant claim 21, it is obvious to add a carrier to an obvious compound. Ex parte Douros, 163 USPQ 667 (PTO Bd. App. 1968).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(8 of 21) Claims 1-3, 6-11, 13, 14, 17-19, 21 and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 17, 18 and 20-21 of copending Application No. 16/905,641 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite compounds that render the instant claims obvious. For instance, claim 1 of the copending case recites a compound of formula PTM-L-ULM where dependent claim 10 of the copending case recites a compound that differs from the instantly elected species based on the replacement of methyl with hydrogen. It is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978) and In re Lohr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963). Dependent claim 13 of the copending case recites linkers that correspond to the linker instantly elected of ethylene glycol repeat units. Dependent claim 20 of the copending case is replete with instances that would read on the instant scope of PTM. Accordingly, the claims of the copending case point to structures reading on instant claims 1, 2, 3, 6-11, 13, 14, 17, 18, 19 and 34. Regarding instant claim 11, R10PC would be an –L-PTM group and R7PC would be hydrogen. Regarding instant claim 21, claim 17 of the copending case is directed to compositions comprising a carrier.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(9 of 21) Claims 1, 2, 3, 6-11, 13, 14, 17-21 and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,179,373. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite compounds that anticipate the instant claims. For instance, claim 2 of the patent recites a compound (2S,4R)-1-((S)-2-(tert-butyl)-17-((S)-4-(4-chlorophenyl)-2,3,9-trimethyl-6H-thieno[3,2-f][1,2,4]triazolo[4,3-a][1,4]diazepin-6-yl)-4,16-dioxo-6,9,12-trioxa-3,15-diazaheptadecanoyl)-4-hydroxy-N-(4-(4-methylthiazol-5-yl)benzyl)pyrrolidine-2-carboxamide. This compound anticipates instant claims 1, 2, 3, 6-11, 13, 14, 17, 19, 20 and 34 since it contains a structural portion of ULM corresponding to the instantly elected species, a linker group having a polyethylene group (corresponding to claims that limit the scope of L under examination) and a PTM group that corresponds to a derivatized compound targeting human BET Bromodomain-containing protein having the first of four structures listed for such groups in instant claim 20, which meets the limitation of 19 (targeting a human BET Bromodomain-containing protein). Regarding instant claim 11, R10PC would be an –L-PTM group and R7PC would be hydrogen. Regarding instant claim 21, claim 5 of the patent is directed to compositions comprising a carrier.

(10 of 21) Claims 1, 2, 3, 6-11, 13, 14, 17-19, 21 and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-10, 12-17, 20 and 22-35 of copending Application No. 15/663,273 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite compounds that anticipate the instant claims. For instance, the first compound recited in claim 20 of the copending case anticipates instant claims 1, 2, 3, 11, 13, 14, 18, 19 and 34 since it contains a structural portion of ULM corresponding to the instantly elected species, and a PTM group that corresponds to a androgen receptor binding moiety, which meets the limitation of 19 (androgen receptor). Regarding instant claim 11, R10PC would be an –L-PTM group and R7PC would be hydrogen. Regarding instant claims that limit the scope of L to polyethylene glycol structures, claim 31 of the copending case recites such structures such as (591) would read on the instant claims. Regarding instant claim 21, claim 23 of the copending case is directed to compositions comprising a carrier.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(11 of 21) Claims 1, 2, 3, 6-11, 13, 14, 17-19, 21 and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-19 of copending Application No. 16/048,191 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite compounds that anticipate the instant claims. For instance, the first compound recited in claim 8 of the copending case anticipates instant claims 1, 2, 3, 11, 13, 14, 19 and 34 since it contains a structural portion of ULM corresponding to the instantly elected species, and a PTM group that corresponds to a androgen receptor binding moiety, which meets the limitation of 19 (androgen receptor). Regarding instant claim 11, R10PC would be an –L-PTM group and R7PC would be hydrogen. Regarding instant claims that limit the scope of L to polyethylene glycol structures, claim 7 of the copending case encompasses compound 16 depicted on page 135 of the specification hat contains such a linker. Regarding instant claim 21, claim 9 of the copending case is directed to compositions comprising a carrier.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
                                                                                                                                                                     
(12 of 21) Claims 1-3, 6-11, 13, 14, 17-19, 21 and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 11,028,088. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite compounds that anticipate the instant claims. For instance, claim 27 of the patent recites compound 129 and anticipates instant claims 1-3, 6-11, 13, 14, 17-19 and 34 since it contains a structural portion of ULM corresponding to the instantly elected species, a linker group having a polyethylene group (corresponding to claims that limit the scope of L under examination) and a PTM group that corresponds to a compound that targets BTK, which meets the limitation of claim 18 (tyrosine kinase) and claim 19 (kinase inhibitor). Regarding instant claim 11, R10PC would be an –L-PTM group and R7PC would be hydrogen. Regarding instant claim 21, claim 28 of the patent is directed to compositions comprising a carrier.

(13 of 21) Claims 1-3, 6-11, 13, 14, 17-19, 21 and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 17/192,083 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite compounds that anticipate the instant claims. For instance, claim 20 of the copending case recites compound 84 and anticipates instant claims 1-3, 6-11, 13, 14, 17-19 and 34 since it contains a structural portion of ULM corresponding to the instantly elected species, a linker group having a polyethylene group (corresponding to claims that limit the scope of L under examination) and a PTM group that corresponds to a compound that targets a tyrosine kinase, which meets the limitation of claim 18 (tyrosine kinase) and claim 19 (kinase inhibitor). Regarding instant claim 11, R10PC would be an –L-PTM group and R7PC would be hydrogen. Regarding instant claim 21, claim 21 of the copending case is directed to compositions comprising a carrier.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(14 of 21) Claims 1-3, 6-11, 13, 14, 17-19, 21 and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 17/223,551 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite compounds that anticipate the instant claims. For instance, claim 20 of the copending case recites compound 60 and anticipates instant claims 1-3, 6-11, 13, 14, 17-18 and 34 since it contains a structural portion of ULM corresponding to the instantly elected species, a linker group having a polyethylene group (corresponding to claims that limit the scope of L under examination) and a PTM group that corresponds to a compound that targets a KRas, which meets the limitation of claim 18 (Ras). Regarding instant claim 11, R10PC would be an –L-PTM group and R7PC would be hydrogen. Regarding instant claim 21, claim 22 of the copending case is directed to compositions comprising a carrier.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(15 of 21) Claims 1-3, 6-11, 13, 14, 17-19, 21 and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,261,179. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite compounds that anticipate the instant claims. For instance, claim 14 of the patent recites compound CM09 and anticipates instant claims 1-3, 6-11, 13, 14, 17-19 and 34 since it contains a structural portion of ULM corresponding to the instantly elected species, a linker group having a polyethylene group (corresponding to claims that limit the scope of L under examination) and a PTM group that targets a protein. Regarding instant claim 11, R10PC would be an –L-PTM group and R7PC would be hydrogen. Regarding instant claim 21, claim 15 of the patent is directed to compositions comprising a carrier.

(16 of 21) Claims 1-3, 6-11, 13, 14, 17-19, 21 and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,234,988. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite compounds that anticipate the instant claims. For instance, claim 5 of the patent recites (2R,3R,4S)-1-((S)-2-(tert-butyl)-17-((S)-4-(4-chlorophenyl)-2,3,9-trimethyl-6H-thieno[3,2-f][1,2,4]triazolo[4,3-a][1,4]diazepin-6-yl)-4,16-dioxo-6,9,12-trioxa-3,15-diazaheptadecanoyl)-3-fluoro-4-hydroxy-N-(4-(4-methylthiazol-5-yl)benzyl)-pyrrolidine-2-carboxamide and anticipates instant claims 1-3, 6-11, 13, 14, 17-19 and 31-34 since it contains a structural portion of ULM corresponding to the instantly elected species, a linker group having a polyethylene group (corresponding to claims that limit the scope of L under examination) and a PTM group that targets a protein. Regarding instant claim 11, R10PC would be an –L-PTM group and R7PC would be hydrogen. Regarding instant claim 21, claim 6 of the patent is directed to compositions comprising a carrier.

(17 of 21) Claims 1-3, 6-11, 13, 14, 17-19, 21 and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/567,280 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite compounds that read on the instant claims. For instance, claim 1 of the copending case recites compounds of formula A-L-B where A or B can correspond to formula (1A) that corresponds to Applicant’s elected species when R1 is an alkyl group, Y is OH and X is H. Furthermore, claim 1 recites that L is a repeat group that would be polyethylene glycol when m is 2 s recited in dependent claim 8 of the copending case. Accordingly, these definitions read on instant claims 1-3, 6-11, 13, 14, 17-19 and 31-34 since it contains a structural portion of ULM corresponding to the instantly elected species, a linker group having a polyethylene group (corresponding to claims that limit the scope of L under examination) and a PTM group that targets a protein. Regarding instant claim 11, R10PC would be an –L-PTM group and R7PC would be hydrogen. Regarding instant claim 21, claim 13 of the copending case is directed to compositions comprising a carrier.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(18 of 21) Claims 1-3, 6-11, 13, 14, 17-19, 21 and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-13 and 17-26 of copending Application No. 17/419,965 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite compounds that read on the instant claims. For instance, claim 8 of the copending case recites compound (3) and anticipates instant claims 1-3, 6-11, 13, 14, 17-19 and 31-34 since it contains a structural portion of ULM corresponding to the instantly elected species, a linker group having a polyethylene group (corresponding to claims that limit the scope of L under examination) and a PTM group that targets a protein. Regarding instant claim 14, R10PC would be an –L-PTM group and R7PC would be hydrogen. Regarding instant claim 21, claim 9 of the copending case is directed to compositions comprising a carrier.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(19 of 21) Claims 1, 2, 6-10, 17-19, 21 and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 20-25 of copending Application No. 17/285,491 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite compounds that read on the instant claims. Claim 1 of the copending case recites compounds of the following formula:

    PNG
    media_image1.png
    210
    365
    media_image1.png
    Greyscale
,
which corresponds to Applicant’s elected species except R3’ is different in the copending structure but otherwise reads on the instant claims where R3’ is substituted alkyl. Furthermore, claim 14 recites that LK can be an ethylene glycol containing unit such as the fifth structure in claim 14. Accordingly, these definitions read on instant claims 1, 2, 6-10, 17-19 and 31-34. Regarding instant claim 21, claim 24 of the copending case is directed to compositions comprising a carrier.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(20 of 21) Claims 1-3, 6-11, 13, 14, 17-19, 21 and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 31-35 of copending Application No. 17/332,598 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite compounds that read on the instant claims. For instance, claim 6 of the copending case recites compound dFKBP-11 which is depicted in Figure 33G and anticipates instant claims 1-3, 6-11, 13, 14, 17-19 and 31-34 since it contains a structural portion of ULM corresponding to the instantly elected species, a linker group having a polyethylene group (corresponding to claims that limit the scope of L under examination) and a PTM group that targets a protein. Regarding instant claim 14, R10PC would be an –L-PTM group and R7PC would be hydrogen. Regarding instant claim 21, the claims of the copending case are drawn to methods of administering to subjects such that a person having ordinary skill in the art would have been motivated to add a carrier for ease of administration.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(21 of 21) Claims 1-3, 6-11, 13, 14, 17-19, 21 and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 14-21 of copending Application No. 17/580,190 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite compounds that read on the instant claims. For instance, claim 1 of the copending case recites compound dFKBP-11 which is depicted in Figure 29G and anticipates instant claims 1-3, 6-11, 13, 14, 17-19 and 31-34 since it contains a structural portion of ULM corresponding to the instantly elected species, a linker group having a polyethylene group (corresponding to claims that limit the scope of L under examination) and a PTM group that targets a protein. Regarding instant claim 14, R10PC would be an –L-PTM group and R7PC would be hydrogen. Regarding instant claim 21, claim 14 of the copending case is drawn to methods of administering to subjects such that a person having ordinary skill in the art would have been motivated to add a carrier for ease of administration.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626